DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1 and 3-16 are currently pending. 
Claim Rejections - 35 USC § 112
Claims 1, 3-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “encapsulated” in claim 1 is used by the claim to mean “cover,” while the accepted meaning is “completely surround, enclose as if in a capsule.” The term is indefinite because the specification does not clearly redefine the term.   Appropriate correction is required.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 14, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 6 and 16 both recite similar subject matter that details what is shown in Figure 4. The elements themselves are supported by the original disclosure however it is unclear how both the first and second electrically conductive pieces (72-73) are what is shown in Figure 4 (and detailed in claims 6 and 16). Figure 3 includes the second conductive piece (also detailed in claim 5) which appears to be a plate or possibly a black box representing the conductive piece, however it is unclear how the elongated design as shown in Figure 4 could possibly interface to 71 via 72 or 73 in Figures 2-3. 
Based on Figure 4 and what is shown in claims 6 and 16, the Applicant is describing a well-known component, a spring-loaded electrode pin. The state of the art describes it in Figure 7 of Popescu  US Publication 2010/0198042, or previously mentioned Akamatsu US Patent 4,550,735 at Figures 5-6. However, it is unclear how the flat piece 73 as per the original disclosure can be these pin type components, let alone interface with the elongated spring array. Further, based on the recently filed arguments, there is in fact a spring at 72, a spring array at 71, and a third spring at 73 (based on corrected Figure 4). Three sets of conductive springs in the same conductive path would be a novel concept however the disclosure has missed an essential step of how the components of Figure 4 (detailed in claims 6 and 16) actually connect to those of claims 1, 4-5 (as shown in Figures 2-3) specifically with respect to the second electrically conductive piece. The skilled artisan could reasonably see how 72 as now described in Figure 4 could be incorporated into Figures 2-3, but the second conductive piece in claim 5 (73) and shown also in Figure 4 (based on the original specification that both components are what is shown in Figure 4) is not so reasonably incorporated into the design. The above working examples from Akamatsu and Popescu could be incorporated as shown (into a substrate or plate) but not replace it outright as Figure 3 (the only figure to show a second conductive piece) shows. The level of experimentation would be excessive without an example of what it should look like. The Applicant simply says in the original disclosure that both 72 and 73 can be made as shown in Figure 4 (the components are detailed in claims 6 and 16), but provides the skilled artisan no tools on how this is accomplished. The amended figures do not alleviate the issues but given all of the claimed components are physically shown despite the gap in how Figure 4 connects to figures 2 or 3, a drawing objection would be inappropriate at this time.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "a second opening" in line two, and given there is already a second opening in amended claim 1, it is unclear if they are the same opening.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 already details that the sleeve has a second opening that is encapsulated by the brainwave signal processing unit, and claim 8 already mentions that the brainwave signal processing unit is a brainwave signal processing  circuit.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. US Publication 2016/0143554 (hereinafter Lim) in view of Phillips et al. US Patent 3,534,733 (hereinafter Phillips).
Regarding claim 1, Lim discloses a brainwave signal collecting device ([0006] and Figures 3-4 and 10), comprising:  a main part (the main part is the entire device as shown in Figures 3-4, based on how the Applicant also means it, but more specifically see elements 151 and 160); wherein the main part is configured to contact the head to collect brainwave signals ([0188] which details contacting skin via 151), wherein the main part comprises: a brainwave signal collecting unit (151) ; and a brainwave signal processing unit electrically connected with the brainwave signal collecting unit (collection unit 151 electrically connected with processing unit 160), but is silent on the elastic sleeve.
Phillips teaches an electrode device that includes an elastic sleeve having a first opening (top portion of sleeve 10 includes an opening within 42), wherein the main part (30) is installed to the elastic sleeve (Figure 1), and the elastic sleeve is configured to be positioned by suction on a user head of a user through the first opening (column 2 lines 16-22 which details that rubber sleeve 10 is designed to attach via suction). It would have been obvious to the skilled artisan before the effective filing date to utilize the sleeve as taught by Phillips with the device of Lim in order to aid in attachment of the device to the user’s tissue.
Given the finite locations the sleeve could be placed along the device of Lim it would have to have been located either around the bottom of 153 in Figure 8 so it surrounds the collecting unit 151 or it could be placed flush with the top of 153, in either instance the main part would be installed to the elastic sleeve, where the second opening would reasonably have been placed around the signal processing unit 153 (of Lim). 
Regarding claims 8 and 10, Lim discloses that the brainwave signal processing unit is a brainwave signal processing circuit (153 includes circuits at 161-162), but is silent on the sleeve composition. Phillips teaches that a material of the elastic sleeve is a rubber or leather sleeve (column 2 lines 15-22). It would have been obvious to the skilled artisan before the effective filing date to utilize the sleeve as taught by Phillips with the device of Lim in order to aid in attachment of the device to the user’s tissue.
Regarding claim 9, Lim as modified by Phillips discloses that the brainwave signal processing circuit (153 with circuits 161-162 within 153) is located inside or outside the sleeve (given there are only two finite options for this, the resultant combination of Lim and Phillips would have reasonably had a final product that included the brainwave signal processing unit that was within either within or without the sleeve, again as those are the only two possible options. It would have been obvious to the skilled artisan before the effective filing date to utilize the sleeve as taught by Phillips with the device of Lim in order to aid in attachment of the device to the user’s tissue.
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Phillips, and in further view of Dennison US Publication 2014/0316230 (hereinafter Dennison)
Regarding claim 3, Lim discloses a collecting unit with a generic spring but is silent on the spring being conductive or that the array at 151 is made of carbon nanotubes. Dennison teaches that the brainwave signal collecting unit comprises: a carbon nanotube array for collecting the brainwave signals (187-188 can be made of carbon nanotubes as per [0063]); and a spring having two ends (155), wherein one end of the spring is electrically connected with the carbon nanotube array (Figure 1B elements 154 and 150 where 150 is interchangeable with 187-188), and the other end of the spring is electrically connected with the brainwave signal processing unit (Figure 1B where 155 is directly connected to 157). It would have been obvious to the skilled artisan before the effective filing date to utilize the carbon nanotube material as taught by Dennison with the electrodes (brainwave collecting unit) and spring of Lim as predictable results would have ensued (carbon is a known equivalent to silver and gold mentioned in Lim). It would have been further obvious to the skilled artisan to utilize an additional spring as taught by Dennison with the device of Lim in order to allow better quality contact during use. Multiple levels of springs in use is shown in Akamatsu 4,550,735 at Figure 4, only mentioned as an evidentiary reference supporting the Examiner’s rationale.
Regarding claim 11, Lim discloses that the brainwave signal processing unit is a brainwave signal processing circuit (153 includes circuits at 161-162), but is silent on the sleeve composition. Phillips teaches that a material of the elastic sleeve is a rubber or leather sleeve (column 2 lines 15-22). It would have been obvious to the skilled artisan before the effective filing date to utilize the sleeve as taught by Phillips with the device of Lim in order to aid in attachment of the device to the user’s tissue.
Claims 4-5, 7, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et in view of Phillips, and in further view of Jovanovic et al. US Publication 2017/0258400 (hereinafter Jovanovic) and Akamatsu et al. US Patent 4,550,735 (hereinafter Akamatsu).
Regarding claims 4 and 7, Lim discloses the brain collecting unit as mentioned above but is silent on the additional details. Jovanovic teaches an EEG monitoring headset that includes a brainwave signal collecting unit comprising a spring array for collecting the brainwave signals (1006); and a first electrically conductive piece having two ends and is a spring (element 504), but is also silent on the spring array being specifically conductive though it is placed in the correct location for being part of the conductive pathway from the conductive piece to the processor. It would have been obvious to the skilled artisan to utilize the spring array and conductive piece as taught by Jovanovic with the device of Lim in order to allow for maximum conformity of the device to the skin.
Given the ambiguity of the conductivity of the spring array of Jovanovic, Akamatsu teaches a conductive spring array (Figures 5-6 at “S”) one end of the first electrically conductive piece is electrically connected with the spring array (5N as per Figures 5-6; akin to the conductive piece in Jovanovic that connects to the spring “S”), and the other end of the first electrically conductive piece is electrically connected with the brainwave signal processing unit (via wires at 26). It would have been further obvious to the skilled artisan before the effective filing date to utilize the conductive springs as taught by Akamatsu in lieu of the spring array of Lim (and Jovanovic) as predictable results would have ensued (transmission of the obtained brainwave signals through a known conductive path).
Regarding claim 5, Lim is silent on the second conductive piece. Jovanovic teaches an EEG monitoring headset that includes a signal collecting unit that includes a second electrically conductive piece installed on the spring array (element 1002), wherein the spring array is configured to collect the brainwave signals through the second electrically conductive piece (1002 is designed to contact skin to obtain the EEG brainwave readings). It would have been obvious to the skilled artisan to utilize the spring array and conductive piece as taught by Jovanovic with the device of Lim in order to allow for maximum conformity of the device to the skin.
Jovanovic however does not detail one way or the other that the spring array is conductive. Given the ambiguity, Akamatsu teaches a similar EEG/brainwave monitoring device that includes a second conductive piece (5N as per Figures 5-6; akin to the conductive piece in Jovanovic) that includes a spring array (Figures 5-6, “S” which is akin to the spring array in Jovanovic) but is explicitly mentioned as conductive (column 4 lines 1-16). It would have been further obvious to the skilled artisan before the effective filing date to utilize the conductive springs as taught by Akamatsu in lieu of the spring array of Lim (and Jovanovic) as predictable results would have ensued (transmission of the obtained brainwave signals through a known conductive path).
Regarding claims 12-13 and 15, see contents of rejected claim 8 above.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-16 have been considered but are moot in view of the new ground(s) of rejection. New refences have been applied above to remedy any deficiencies in the prior rejection of record. The previous Drawing and Specification objections have been withdrawn. The previous 112’s have also been withdrawn. After the clarification of the spring in Figure 4, new issues have arisen as per the 112 1st enablement rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794